DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendments filed 10/22/2021 have been entered.
Per the 10/22/2021 amendment:
Claims 1, 16 and 24 are currently amended.
Claims 9-15 are previously cancelled.
Claims 1-8 and 16-27 are now pending.

Response to Arguments

Applicant’s arguments, see Remarks pages 8-9, filed 10/22/2021, with respect to the rejection of claims 1, 16 and 24 have been fully considered and are persuasive.  The obviousness rejections of claims 1, 16 and 24 have been withdrawn. 

Allowable Subject Matter

Claims 1-8 and 16-27 are allowed.
The following is an examiner’s statement of reasons for allowance: a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the amended language of independent Claim 1, namely “so that the at least one packet is not transmitted to the DU”, overcomes previously cited prior art by clarifying that the packet is stopped at the CU and never reaches the DU. Prior art discloses stopping of a packet at the DU in response to detected congestion. In the prior art, at least some part of the packet is transmitted, then the DU detects congestions and sends a signal to the CU to stop the remainder of the transmission (see Remarks at page 8). The instant invention distinguishes itself over the prior art by stopping the packet without ever communicating with the DU. This is an improvement over the prior art because partial transmission of the packet could worsen congestion detected at the DU. By halting transmission before any communication has occurred, the burden on the DU is lessened. There is also no need to waste resources at the CU partially transmitting the packet to a DU incapable of receiving the packet. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412               

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412